STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                               FILED
                                                                              February 1, 2013

                                                                           RORY L. PERRY II, CLERK

LAWRENCE A. SLEBODNIK,                                                   SUPREME COURT OF APPEALS

                                                                             OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-0542	 (BOR Appeal No. 2045055)
                   (Claim No. 2006210525)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

WHEELING-PITTSBURGH STEEL CORP.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Lawrence A. Slebodnik, by William C. Gallagher, his attorney, appeals the
decision of the West Virginia Workers’ Compensation Board of Review. Wheeling-Pittsburgh
Steel Corporation, by Lucinda L. Fluharty, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated February 24, 2011, in
which the Board affirmed a September 3, 2010, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s denial of Mr.
Slebodnik’s request to add four arthritic conditions to his compensable claim. The Court has
carefully reviewed the records, written arguments, and appendices contained in the petition, and
the case is mature for consideration.

        Having considered the petition and the relevant decision of the lower tribunal, the Court
is of the opinion that the decisional process would not be significantly aided by oral argument.
Upon consideration of the standard of review, the Court determines that there is no prejudicial
error. This case does not present a new or significant question of law. For these reasons, a
memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.


                                               1
        Mr. Slebodnik worked as a millwright for thirty-six years. During that time, he developed
right carpal tunnel syndrome, which the Board of Review held to be compensable in April of
2008. After being granted compensability, Mr. Slebodnik underwent both right and left carpal
tunnel release surgery, though only his right carpal tunnel syndrome was compensable.

        After the surgeries, between July of 2008 and January of 2009, Dr. Ditano reported that
Mr. Slebodnik’s arthritic condition was work-related and requested authorization for surgery. On
January 30, 2009, the claims administrator denied compensability for the arthritic conditions at
issue here: right wrist tenosynovitis, osteoarthritis right wrist, neuropathy, and synovitis. Dr. Ira
J. Unger, on September 7, 2009, found that Mr. Slebodnik had reached maximal medical
improvement for right carpal tunnel syndrome, and that the arthritic conditions were unrelated to
the compensable injury. In both August of 2009 and March of 2010, Dr. Langa reviewed more
recent medical reports, and confirmed her previous conclusions, in addenda to the independent
medical evaluation of April 10, 2007, that Mr. Slebodnik’s carpal tunnel syndrome was not work
related. The Office of Judges affirmed the claims administrator’s denial, based on the reports of
Drs. Unger and Langa, as well as the fact that only the right carpal tunnel syndrome is
compensable, and Mr. Slebodnik has the arthritic conditions in both hands.

        On appeal, Mr. Slebodnik argues that because no x-rays were submitted of his arm and
wrist before he developed carpal tunnel syndrome, it could not be determined whether carpal
tunnel syndrome caused the arthritic conditions at issue here, and therefore there is insufficient
proof that the arthritic conditions are degenerative or due to causes other than a work-related
injury. The Office of Judges and Board of Review determined, by a preponderance of the
evidence available, that Mr. Slebodnik’s arthritic conditions were not caused by work.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                          Affirmed.

ISSUED:     February 1, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin

Justice Robin J. Davis

Justice Margaret L. Workman

Justice Allen H. Loughry II


DISSENTING:

Justice Menis E. Ketchum


                                                 2